Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., US PGPUB 2019/0370584 hereinafter referenced as Wang.

As to claim 1, Wang discloses an electronic device comprising: a sensor module (sensor component 507, fig. 17);
a processor operatively connected to the sensor module (processing component 501, fig. 17); and 
(memory 502, fig. 17), when executed, cause the processor to:
sense a touch input by using the sensor module (the device 500 of fig. 17 comprise a touch panel which include one or more touch sensors to sense touches, swipes, and gestures);
determine at least one piece of information related to the sensed touch input when the sensed touch input satisfies a designated condition of a pressure input during a designated time range ([0032] At step 101, when a touch operation on a fingerprint detecting region is detected, a pressure value for the touch operation is detected); and
change the condition of the pressure input for determining at least a part of a touch input as a part of a pressure input, at least based on the determined information (when the pressure value is continuously increased, the pressure display region gradually enlarges with the increase of the pressure value, for example, as shown in FIG. 6, the A21 state is dynamically increased to the A22 state, thereby presenting the animation effect of enlarging the pressure display region),
wherein the at least one piece of information comprises at least one of velocity, intensity, or position of the sensed touch input ([0113] when a touch operation on a fingerprint detecting region is detected, detecting a pressure value for the touch operation).

As to claim 11, Wang discloses a method for changing a condition to determine a touch input as a pressure input by an electronic device, the method comprising: sensing a touch input by using a sensor module (sensor component 507, fig. 17);
determining at least one piece of information related to the sensed touch input when the sensed touch input satisfies a designated condition of a pressure input during a designated time range ([0032] At step 101, when a touch operation on a fingerprint detecting region is detected, a pressure value for the touch operation is detected); and
changing the condition of the pressure input, at least based on the determined information (when the pressure value is continuously increased, the pressure display region gradually enlarges with the increase of the pressure value, for example, as shown in FIG. 6, the A21 state is dynamically increased to the A22 state, thereby presenting the animation effect of enlarging the pressure display region), and 
wherein the at least one piece of information comprises at least one of velocity, intensity, or position of the input ([0113] when a touch operation on a fingerprint detecting region is detected, detecting a pressure value for the touch operation).

As to claim 2, Wang discloses the electronic device of claim 1. Wang further discloses the at least one piece of information comprises designated information having a weight assigned thereto, and the instructions are configured to cause the processor to change at least one threshold value related to the pressure input condition, at least based on the at least one piece of information ([0034] At step 102, when a current pressure value is less than the preset pressure threshold, pressure prompt information for the current pressure value is output).

As to claim 3, Wang discloses the electronic device of claim 1. Wang further discloses the instructions are configured to cause the processor to: configure, when the stored at least one piece of information exhibits a value lower than a first threshold value configured as the condition of the pressure input, the first threshold value to be lower than a designated size; and configure, when the stored at least one piece of information exhibits a value larger than the first threshold value, the first threshold value to be larger than the designated size ([0043] when the pressure value is continuously increased, the pressure display region gradually enlarges with the increase of the pressure value, for example, as shown in FIG. 6, the A21 state is dynamically increased to the A22 state, thereby presenting the animation effect of enlarging the pressure display region).

As to claim 4, Wang discloses the electronic device of claim 1. Wang further discloses the instructions are configured to cause the processor to: sense a second touch input through the sensor module; and determine whether or not at least one piece of second information related to the second touch input satisfies the changed condition of the pressure input ([0044] the sub-step 1022 is replaced with changing a display color of the pressure display region based on the change of the current pressure value, wherein the changed pressure read as a second touch).

As to claim 5, Wang discloses the electronic device of claim 4. Wang further discloses the instructions are configured to cause the processor to determine that a pressure input has been sensed when the at least one piece of second information satisfies the changed condition of the pressure input (wherein changing a display color of the pressure display region based on the change of the current pressure value read as second information).

As to claim 6, Wang discloses the electronic device of claim 1. Wang further discloses the instructions are configured to cause the processor to determine that the designated condition is satisfied when the at least one piece of information corresponds to at least one of values within a range configured for the designated condition, and wherein the values within the range configured for the designated condition comprise values within a range designated with reference to at least one threshold value configured for the condition of the pressure input (Wang, [0045] In another example, the text prompt information may be “the current pressure value is X, the pressure threshold has not been reached, please increase the pressing pressure”. “X” represents the current pressure value).

As to claim 7, Wang discloses the electronic device of claim 1. Wang further discloses a display device, wherein the instructions are configured to cause the processor to display an interface for configuring the condition of the pressure input by using the display device, and wherein the interface comprises an item for configuring at least one threshold value regarding the at least one piece of information, an image (Wang, [0045] In another example, the text prompt information may be “the current pressure value is X, the pressure threshold has not been reached, please increase the pressing pressure”. “X” represents the current pressure value).

As to claim 12, Wang discloses the method of claim 11. Wang further discloses the at least one piece of information comprises designated information having a weight assigned thereto, and the method further comprises changing a threshold value related to the pressure input condition, at least based on the at least one piece of information ([0034] At step 102, when a current pressure value is less than the preset pressure threshold, pressure prompt information for the current pressure value is output).

As to claim 13, Wang discloses the method of claim 11. Wang further discloses configuring, when the stored at least one piece of information exhibits a value lower than a first threshold value configured as the condition of the pressure input, the first threshold value to be lower than a designated size; and configuring, when the stored at least one piece of information exhibits a value larger than the first threshold value, the first threshold value to be larger than the designated size ([0043] when the pressure value is continuously increased, the pressure display region gradually enlarges with the increase of the pressure value, for example, as shown in FIG. 6, the A21 state is dynamically increased to the A22 state, thereby presenting the animation effect of enlarging the pressure display region).

As to claim 14, Wang discloses the method of claim 11. Wang further discloses sensing a second touch input through the sensor module (Wang, increasing pressure, fig. 5); 
determining whether or not at least one piece of second information related to the second touch input satisfies the changed condition of the pressure input (Wang, visually observing if the display region dynamically increasing, fig. 6);
determining that a pressure input has been sensed when the at least one piece of second information satisfies the changed condition of the pressure input (Wang, dynamically increasing the display region, fig. 6); and
determining that the designated condition is satisfied when the at least one piece of information corresponds to at least one of values within a range configured for the designated condition, wherein the values within the range configured for the designated condition comprise values within a range designated with reference to at least one threshold value configured for the condition of the pressure input (Wang, [0043] as shown in FIG. 6, the A21 state is dynamically increased to the A22 state, thereby presenting the animation effect of enlarging the pressure display region. When the pressure value is greater than or equal to the preset pressure threshold, fingerprint information on the fingerprint detecting region is collected, to implement the collection of the fingerprint information).

As to claim 15, Wang discloses the method of claim 11. Wang further discloses displaying an interface for configuring the condition of the pressure input, wherein the interface comprises an item for configuring at least one threshold value regarding the at least one piece of information, an image visually representing the at least one configured threshold value, and an image representing sensitivity of a user input in comparison with the image when the user input is made on the image, wherein the at least one piece of information comprises the velocity of the input, and wherein the method further comprises assigning a weight to the velocity of the input (Wang, [0043] as shown in FIG. 6, the A21 state is dynamically increased to the A22 state, thereby presenting the animation effect of enlarging the pressure display region. When the pressure value is greater than or equal to the preset pressure threshold, fingerprint information on the fingerprint detecting region is collected, to implement the collection of the fingerprint information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zambetti et al., US PGPUB 2016/0170624 hereinafter referenced as Zambetti.

As to claim 8, Wang discloses an electronic device comprising: a sensor module (sensor component 507, fig. 17); 
a processor operatively connected to the sensor module (processing component 501, fig. 17); and 
a memory operatively connected to the processor (memory 502, fig. 17), wherein the memory storing instructions configured to, when executed, cause the processor to:
sense a touch input by using the sensor module ([0107] the sensor component 507 may also detect a change in position of the electronic device 500 or a component of the electronic device 500, a presence or absence of the contact between a user and the electronic device 500);
determine the velocity of the sensed touch input when the sensed touch input satisfies a designated condition of a pressure input during a designated time range ([0104] the touch sensors may not only sense a boundary of a touch or swipe, but also sense a duration and a pressure associated with the touch or swipe); and
change the condition of the pressure input, at least based on the velocity of the touch input (when the pressure value is continuously increased, the pressure display region gradually enlarges with the increase of the pressure value, for example, as shown in FIG. 6, the A21 state is dynamically increased to the A22 state, thereby presenting the animation effect of enlarging the pressure display region).
Wang does not specifically disclose determining the velocity of the sensed touch input.
However, in the same endeavor, Zambetti discloses determining the velocity of the sensed touch input ([0084] up event or a break in contact). Contact/motion module 130 receives contact data from the touch-sensitive surface. Determining movement of the point of contact, which is represented by a series of contact data, optionally includes determining speed (magnitude), velocity (magnitude and direction), and/or an acceleration (a change in magnitude and/or direction) of the point of contact).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Wang to further include Zambetti’s velocity determining method in order to improve a user's experience in manipulating user interface objects.

As to claim 9, the combination of Wang and Zambetti discloses the electronic device of claim 8. The combination further discloses the instructions are configured to cause the processor to: configure, when the velocity of the touch input exhibits a value lower than a threshold value configured for the condition of the pressure input, the threshold value to be a velocity value lower than a designated size ([0014] FIG. 5 is a schematic diagram of an interface on which the display screen of the terminal device outputs the pressure prompt information when the pressure value of the touch operation is less than the preset pressure threshold according to an example of the present disclosure); 
configure, when the velocity of the touch input exhibits a value higher than the threshold value, the threshold value to be a velocity value higher than the designated size ([0104] the touch sensors may not only sense a boundary of a touch or swipe, but also sense a duration and a pressure associated with the touch or swipe); 
determine the velocity of a second touch input sensed through the sensor module ([0039] the size of the display area of these graphs in the display screen is determined by the current pressure value); 
determine whether or not the velocity of the second touch input satisfies the changed condition of the pressure input ([0015] FIG. 6 is a schematic diagram in which the pressure display region enlarges with the increase of the pressure value according to an example of the present disclosure); and 
determine that a pressure input has been sensed when the velocity of the second touch input satisfies the changed condition of the pressure input (increasing the pressure to preset threshold in order to reach A22 for example).

As to claim 10, the combination of Wang and Zambetti discloses the electronic device of claim 8. The combination further discloses a display device, wherein the instructions are configured to cause the processor to display an interface for configuring the condition of the pressure input by using the display device, and wherein the (Zambetti, [0360] In accordance with a determination that the attribute of the user input exceeds the threshold value (e.g., the user input exceeds a threshold velocity or exceeds a threshold acceleration), the device updates the value of the characteristic of the object (e.g., 1002) based on the second value of the second marker).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        6/5/2021